



Exhibit 10(a)4


RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) made and entered into
by and between THE SOUTHERN COMPANY, INC. (“Company”) and [•] (“Employee”) shall
be effective as of July 1, 2016 (“Effective Date”).
W I T N E S S E T H:
1.    Award Amount. Employee is awarded under this Agreement a total of [•]
Restricted Stock Units (“RSUs”). The Award Amount under this Agreement is an
award of RSUs under the terms of the Southern Company Omnibus Incentive
Compensation Plan.
2.    Vesting and Payment of Award Amount.
(a)    Vesting. Subject to Employee’s continued employment with the Company or
an affiliate of the Company on each of the vesting dates listed in the table
below (each, a “Vesting Date”), Employee shall become fully vested in the number
of RSUs set forth next to such Vesting Date in the table below. The vesting
commencement date for each grant of RSUs is listed in the table below (each, a
“Vesting Commencement Date”). Prior to the applicable Vesting Date, Employee
will not be entitled to exercise voting rights or receive dividend or dividend
equivalents in respect of the applicable RSUs.


Vesting
Commencement Date
Grant ID#
Number of RSUs
Vesting Date
January 1, 2014
 
 
December 31, 2016
January 1, 2015
 
 
December 31, 2017
January 1, 2016
 
 
December 31, 2018

(b)    Death or Disability. If Employee dies or becomes Disabled at any time
prior to the Vesting Date for any grant of RSUs, Employee, at such time, shall
become vested in a prorated number of RSUs for such grant based on the length of
time elapsed during the applicable vesting period (measured from the Vesting
Commencement Date) prior to Employee’s death or Disability.
(c)    Termination by the Company without Cause or by Employee for Good Reason.
If Employee separates from service on account of being terminated by the Company
without Cause or by terminating his service for Good Reason within two years
after the Effective Date and prior to the Vesting Date for any grant of RSUs,
Employee, at such time, shall become vested in a prorated number of RSUs for
such grant based on the length of time elapsed during the applicable vesting
period (measured from the Vesting Commencement Date) prior to Employee’s
termination.
(d)    Payment. The RSUs shall be payable in shares of common stock of the
Company (“Common Stock”) within 30 days following the date the RSUs become
vested, but in no event later than March 15 of the year following the year in
which the RSUs become vested or are otherwise no longer subject to a substantial
risk of forfeiture. Employee shall designate his




--------------------------------------------------------------------------------





beneficiary(ies) in the beneficiary designation form set forth in Exhibit 1 to
this Agreement.
(e)    Definitions. For purposes of this Agreement, “Disability”, “Cause” and
“Good Reason” have the meanings set forth in the AGL Resources, Inc. Omnibus
Performance Incentive Plan, as amended and restated, or if applicable, a
continuity agreement between Employee and AGL Resources Inc.
3.    Amendment and/or Termination of this Agreement. This Agreement shall
terminate when all amounts have been paid or forfeited. Notwithstanding the
preceding sentence, Employee and the Company may mutually agree to amend or
terminate the Agreement only by written agreement signed by each party.
4.    Confidentiality. Employee represents and agrees that he will keep all
terms and provisions of this Agreement confidential, except for possible
disclosures to his legal and financial advisors and his spouse or to the extent
required by law, and Employee further agrees that he will not disclose the
terms, provisions or information contained in or concerning the Agreement to
anyone other than those persons named above, including, but not limited to, any
past, present or prospective employee or applicant for employment with the
Company or any affiliate of the Company. The Agreement is not intended in any
way to proscribe Employee’s or the Company’s right and ability to provide
information to any federal, state or local government in the lawful exercise of
such governments’ governmental functions.
5.    Assignability. Neither Employee, his estate, his beneficiaries nor his
legal representatives shall have any rights to commute, sell, assign, transfer
or otherwise convey the right to receive any payments hereunder, which payments
and the rights thereto are expressly declared to be nonassignable and
nontransferable. Any attempt to assign or transfer the right to payments under
the Agreement shall be void and have no effect.
6.    Unsecured General Creditor. The Company shall neither reserve nor
specifically set aside funds for the payment of its obligations under the
Agreement, and such obligations shall be paid solely from the general assets of
the Company. Notwithstanding that Employee may be entitled to receive payments
under the terms and conditions of the Agreement, the assets from which such
amounts may be paid shall at all times be subject to the claims of the Company’s
creditors.
7.    No Effect on Other Arrangements. It is expressly understood and agreed
that any payments made in accordance with the Agreement are in addition to any
other benefits or compensation to which Employee may be entitled or for which he
may be eligible, whether funded or unfunded, by reason of his employment with
the Company.
8.     Tax Withholding and Implications. To the extent permitted under Section
409A (“Section 409A”) of the Internal Revenue Code (the “Code”), there shall be
deducted from the vested Award Amount the number of shares of Common Stock
necessary to cover the amount of any tax required by any governmental authority
to be withheld from Employee and paid over by the Company to such governmental
authority for the account of Employee. The Company makes no representations or
guarantees regarding the tax implications of the Agreement and advises


2

--------------------------------------------------------------------------------





Employee to consult with his attorney and/or tax advisor regarding the tax
implications of the Agreement. In addition, Employee agrees to hold harmless the
Company with respect to any tax liability for any and all federal, state or
local taxes or assessments, interest or penalties of any kind arising from the
Agreement.
9.    Compensation. Any compensation paid to Employee pursuant to this Agreement
shall not be considered wages, salary or compensation under any other
Company-sponsored employee benefit or compensation plan or program, unless the
explicit terms of such plan or program provide otherwise.
10.    No Guarantee of Employment. No provision of the Agreement shall be
construed to affect in any manner the existing rights of the Company to suspend,
terminate, alter or modify, whether or not for cause, Employee’s employment
relationship with the Company.
11.    Governing Law. The Agreement, and all rights under it, shall be governed
by and construed in accordance with the laws of the State of Delaware, without
giving effect to principles of conflicts of laws.
12.    Section 409A. Any payment provided under this Agreement is intended to be
a short-term deferral as provided by Section 409A and the regulations
promulgated thereunder, and the parties agree that the terms and provisions of
the Agreement will be construed and interpreted to the maximum extent permitted
in order to have this effect. Notwithstanding any other provision of this
Agreement to the contrary, in the event that Employee is deemed to be a
Specified Employee (as defined below) and to the extent any amount is deferred
compensation under Section 409A, then, to the extent necessary to avoid the
imposition of excise taxes and penalties under Section 409A, no distribution of
Common Stock hereunder upon or after termination of Employee’s employment shall
be distributed to Employee until six months and one day after the date of
termination of his employment (the “First Distribution Date”), provided that on
the First Distribution Date, the Company shall distribute to Employee such
Common Stock that, but for this Paragraph 12, would have been distributed to
Employee hereunder. For the purpose of this Agreement, the term “Specified
Employee” shall have the meaning given to such term under Section 409A in Treas.
Reg. Section 1.409A-1(i). Notwithstanding any other provision of this Agreement
to the contrary, any references to termination of Employee’s employment or date
of termination or similar terms shall refer, to the extent necessary to avoid
the imposition of excise taxes and penalties under Section 409A, to Employee’s
“separation from service” as that term is defined in Section 409A and Treas.
Reg. Section 1.409A-1(h).




[Signature page follows]


3

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, this Agreement has been executed by the parties first listed
above, this ____ day of July, 2016.




 
THE SOUTHERN COMPANY


 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
Name:
 





4

--------------------------------------------------------------------------------







RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT
EXHIBIT 1
BENEFICIARY DESIGNATION




Beneficiary


 
 
 
 
 
Name
 
Relationship
 
Percentage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name
 
Relationship
 
Percentage



In the event that all or some beneficiaries designated above are not living at
the time payment should be made, I designate the following contingent
beneficiaries to be paid such amounts:


Contingent Beneficiary


 
 
 
 
 
Name
 
Relationship
 
Percentage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name
 
Relationship
 
Percentage



Any amounts not paid to the contingent beneficiary(ies) shall be paid to
Employee’s estate.




5